Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 2/25/2022.  


The amendment to specification on pages 22-23 is acknowledged and entered by the Examiner. 

 The amendment to specification does not affect the allowability of pending claims.  The reasons for allowance remain the same as set forth in paragraph 4, of office action mailed 12/3/2021, and incorporated here by reference.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764